I concur in the majority's analysis and disposition of appellant's first assignment of error. I further concur in the majority's disposition of appellant's second assignment of error for the first two reasons it proffers: 1) appellant's Petition for Redress of Grievances did not raise the Blakely issue; and 2) the issue was not timely raised on direct appeal.
However, unlike the majority, I find Blakely does apply to Ohio's statutory sentencing guidelines for the reasons set forth in my dissent in State v. Hughett (November 18, 2004), Delaware App. No. 2004-CAA-06051, 2004-Ohio-6207.